No. 13833
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                             1977


IN RE:    EUGENE H. MARTEN



ORIGINAL PROCEEDING:

Counsel of Record:
    For Appellant:
          William Hutchison argued, Helena, Montana
          William J. Miele, Miles City, Montana
   For Respondent:
          Honorable A. B. Martin argued, District Judge,
           Miles City, Montana




                                Submitted:   June 10, 1977



         41 t7 1,
Filed:
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court:


        This i s an o r i g i n a l proceeding by a 17 year old male

youth seeking a w r i t of habeas corpus, supervisory c o n t r o l ,

o r other appropriate               r e l i e f t o t e s t t h e l e g a l i t y of pro-

ceedings leading t o h i s d e t e n t i o n over a weekend i n May 1977,

i n t h e j u v e n i l e p a r t of t h e Custer County j a i l i n Miles C i t y ,

Montana.

        The t h r u s t of t h e youth's p e t i t i o n i s t h a t he was unlaw-

f u l l y i n c a r c e r a t e d i n t h a t : (1) He was denied t h e a s s i s t a n c e

of counsel, and (2) he was i n c a r c e r a t e d i n j a i l by f a i l u r e

of t h e Youth Court judge t o follow t h e s t a t u t o r y procedures

and requirements of t h e Montana Youth Court Act.

        The p r i n c i p a l f a c t s concerning t h e youth a r e contained

i n t h e r e p o r t of Donald P. Wright, youth probation o f f i c e r of

t h e S i x t e e n t h J u d i c i a l ~ i s t r i c t ,t o t h e d i s t r i c t c o u r t and

s e t o u t verbatim here:

            " A t approximately 12:00 Noon, on t h e 20th day of
       May, 1977, Gene Marten, a 9outh under t h e age of
       eighteen y e a r s , was r e f e r r e d t o m charged with being
                                                     e
       i n possession of s t o l e n property, 94-6-302(3C), of t h e
       Revised Code of Montana, 1947 a s amended, by t h e Rose-
       bud County S h e r i f f ' s Department.
              11 Gene i s a seventeen year o l d youth who i s l i v i n g
       with t h e Lovells i n Forsyth. This home i s n o t a
       l i c e n s e d f o s t e r home. H i s f a t h e r , Eugene Marten, whose
       l a s t 'known residence was i n Great F a l l s , Montana, i s
       unavailable and I have n o t been a b l e t o c o n t a c t him t o
       d a t e . I contacted t h e Cascade County Probation Office
       and they were unable t o c o n t a c t M r . Marten, however,
       they d i d t a l k t o the boy's grandparents, who s t a t e d
       t h a t they believed t h a t M r . Marten had l e f t Great F a l l s .

               "Mr. Dan Lovell s t a t e d t h a t Gene's f a t h e r was going
        t o be coming through t h e town of Forsyth sometime over
        t h i s weekend, and t h a t M r . Marten was going t o s t o p by
        t h e Lovell residence while i n Forsyth.
            11
               Gene Marten was under t h e supervision of t h e
      Children's Services O f f i c e i n Rosebud County u n t i l
      approximately one month ago. P r e s e n t l y , he has no
      l e g a l guardian i n Forsyth and t h e whereabouts of h i s
      f a t h e r a r e unknown.

             "I b e l i e v e and it i s m opinion t h a t i t i s i n
                                          y
      Gene Marten's b e s t i n t e r e s t s t o be h e l d i n custody
      u n t i l such time a s a hearing can be h e l d before t h e
      D i s t r i c t Judge of t h e 16th J u d i c i a l D i s t r i c t Youth
      Court.

              " A t noon today, when Gene was r e f e r r e d t o m         y
      o f f i c e , t h e r e was no a v a i l a b l e space i n t h e j u v e n i l e
      p o r t i o n of t h e Rosebud County j a i l . The county
      a t t o r n e y , John Forsyth, and D i s t r i c t Judge A . B . Coa te
      were t i e d up i n a j u r y t r i a l and I t r a n s p o r t e d Gene
      Marten t o Miles C i t y , Montana under t h e a u t h o r i t y of
      t h e Montana Youth Court Act, Section 10-1212, t o be
      placed i n t h e j u v e n i l e p o r t i o n of t h e Custer County
      j a i l pending a p e t i t i o n being f i l e d and a subsequent
      hearing before the D i s t r i c t Youth Court Judge."

      Following t h e youth's t r a n s f e r t o Miles C i t y , t h e Youth

Court judge, t h e Hon. A . B . Martin, h e l d a hearing, a t r a n s c r i p t

of which i s before t h i s Court.            I n the middle of t h i s hearing,

an a t t o r n e y from Montana Legal Services appeared and requested

t h e r i g h t " t o say something".        The following i s a verbatim

t r a n s c r i p t of what occurred following t h e appearance of t h e

Legal Services a t t o r n e y a t t h e hearing:

          "MR.     MIELE:      Your Honor, i f I could say something
      please.

          "THE COURT : Well, I ' m going t o make an order and
      then 1'11 l e t you say i t .

          "MR. PIIELE: I ' d l i k e t o say i t before t h e o r d e r ,
      because I ' m s u r e i t ' s r e l e v a n t .

             "THE COURT : I ' m going t o run t h i s and then you can
      say whatever you want t o . N w you prepare t h i s o r d e r ,
                                             o
      J i m , and i t w i l l be t o t h i s e f f e c t .

           "The Honorable Alfred B . Coate, p r e s i d i n g Youth
      Court Judge of Rosebud County, being elsewhere occupied
      on j u d i c i a l business, t h e w r i t t e n r e p o r t and sworn
      testimony of Don Wright, J u v e n i l e Probation O f f i c e r of
      Rosebud County, has submitted t o t h e undersigned Youth
      Court Judge of t h e S i x t e e n t h J u d i c i a l D i s t r i c t of Miles
C i t y , Montana, and i t appearing from s a i d r e p o r t
t h a t the  -- and t h e testimony submitted, t h a t

       "1. There i s probable cause t o b e l i e v e t h a t s a i d
j u v e n i l e has committed t h e offense of being i n posses-
s i o n of s t o l e n property.

    " 2 . That t h e p a r e n t s of s a i d c h i l d cannot be
reached a t t h e present time, and t h a t t h e r e i s no
home o r i n s t i t u t i o n i n which s a i d youth can temporarily
be detained pending f u r t h e r proceedings,

        "Now Therefore i t i s Ordered t h a t Donald P. Wright,
a J u v e n i l e O f f i c e r , may take custody of s a i d j u v e n i l e
and d e t a i n him i n t h e Custer County j a i l , pending t h e
f i l i n g of a formal p e t i t i o n by t h e County Attorney of
Rosebud County. Such d e t e n t i o n n o t t o exceed f i v e days,
and t h e County Attorney s h a l l f o r t h w i t h f i l e s a i d formal
petition.

        "It I s Further Ordered, t h a t J . Dennis Corbin,
a t t o r n e y of Miles C i t y , Montana, be appointed a s s a i d
youth's a t t o r n e y , who w i l l a s soon a s reasonably p o s s i b l e ,
c o n t a c t s a i d youth and a t t e n d t o t h e p r o t e c t i o n of h i s
legal rights.

      "MR.   MIELE:      May I make a statement on the record?

      "THE COURT:        A l l right.

        "MR. MIELE: F i r s t of a l l , Gene contacted m o f f i c e y
yesterday i n regard t o t h e r e p r e s e n t a t i o n of Gene, and
I have s t a t e d t o him t h a t I would r e p r e s e n t him. Second
of a l l , i n regard t o t h e statement t h a t t h e r e i s no
a v a i l a b l e home, I don't t h i n k t h a t i s e n t i r e l y a c c u r a t e .
W have a worker h e r e from t h e Child Abuse P r o j e c t i n
  e
Rosebud County, who could s t a t e t h a t t h e c h i l d has been
l i v i n g i n a family home, t h a t t h e c h i l d has been t h e r e
f o r some period of t i m e , and t h a t t h e person who i s i n
charge of t h a t home, i s ready, w i l l i n g and a b l e t o come
forward and give assurances i n accordance with RCM 10-1213,
t h a t t h e c h i l d w i l l be present i n c o u r t on Monday, o r
whatever time i s s e t f o r t h e hearing. Another matter
which I d o n ' t know i f i t ' s l e g a l , b u t I question t h e e t h i c s
of i t , i s t h e f a c t t h a t I t a l k e d t o M r . Wright t h i s
morning, o r t h i s afternoon and t o l d him t h a t I was looking
i n t o t h e f a c t t h a t t h e boy was i n j a i l , and t h a t I would be
i n touch with him t h i s afternoon, and t h a t t h e r e i s a good
chance t h a t I would b r i n g a habeas corpus p e t i t i o n before
t h i s c o u r t t o have t h e boy l e t o u t , and I j u s t question
t h e e t h i c s of him coming up h e r e without n o t i f y i n g m e when
he knows t h a t I was representing t h e boy.

        "THE COURT: He advised m t h a t you had t a l k e d w i t h
                                       e
him, s o I know about t h a t , and I have appointed an
a t t o r n e y f o r him, and i f you want t o t a l k t o h i s a t t o r n e y
go ahead.
      "MR. MIELE: I s the Court i n t e r e s t e d i n hearing any
      of the testimony t h a t we can o f f e r ?

             "THE COURT: No, I ' m not. That's i t , the order
      i s signed. You prepare t h a t order forthwith and you
      w i l l see t h a t he g e t s a copy.

           "MR.   WRIGHT : Yes, Your Honor.

             "THE COURT: And you make a copy of the minutes
      and send it over, i f you can, with Don Wright when he
      r e t u r n s , and then w e ' l l l e t Judge Coate handle t h i s
      thing, and I imagine it w i l l be handled Monday.

           "MR.   WRIGHT:     Yes, Your Honor.

             "THE COURT : And i f anyone e l s e wants t o appear,
      w e ' l l l e t Judge Coate handle i t .

             "MR. WRIGHT: Your Honor, the home t h a t t h e boy has
      been staying i n , i s not a licensed f o s t e r home, and
      the same portion of t h e youth court s t a t u t e s t a t e d by
      M r . Miele, a l s o s t a t e s t h a t the boy s h a l l or w i l l be
      held i n a home authorized by the Court, i f t h e r e i s no
      parents or guardian present, and t h i s was not a licensed
      f o s t e r home.

              "MR. MIELE: I might point out 10-1212, where i t
      s t a t e s t h a t i f the c h i l d has no parent, guardian o r
      other person a b l e t o provide supervision and c a r e f o r
      him and r e t u r n him t o t h e court when required, and
      I don't see any requirement of a licensed home.

             "THE COURT: Well you seem t o overlook the f a c t
      t h a t the Juvenile Court and the Juvenile Officers a r e
      attending t o the i n t e r e s t of t h i s c h i l d , a s well a s
      t h a t of society. Furthermore, the Court has taken
      the necessary a c t i o n t o p r o t e c t the l e g a l r i g h t s of
      t h i s boy, and I think t h a t i s a l l t h a t i s necessary."

      O M y 23, 1977, Montana Legal Services Association f i l e d
       n a

an o r i g i n a l proceeding i n t h i s Court f o r a w r i t of habeas corpus,

supervisory c o n t r o l o r other appropriate r e l i e f accompanied by

a f f i d a v i t s of Daniel Lovell, Eugene Herman Marten, the youth

involved, Marsha McDede and William J. Miele, the Legal Services

attorney, together with a b r i e f i n support of the p e t i t i o n .

      This Court ordered an adversary hearing.                P r i o r t o the

adversary hearing, Judge Martin f i l e d h i s response t o the p e t i -

t i o n which we s e t f o r t h verbatim:
       "The response ordered by t h e Supreme Court t o
t h e p e t i t i o n f o r w r i t of habeas corpus o r o t h e r
appropriate r e l i e f f i l e d i n t h e above e n t i t l e d matter
i s herewith submitted i n n a r r a t i v e form without argu-
ment. What i s s a i d i s m r e c o l l e c t i o n of events
                                      y
leading up t o t h e peremptory order f o r temporary deten-
t i o n of the youth.

        " M r . Donald Wright who i s t h e r e s i d e n t j u v e n i l e
o f f i c e r of Rosebud County came t o m o f f i c e on Friday
                                              y
afternoon, May 20, 1977, explaining t h a t he had a
problem which Judge Coate o r t h e County Attorney could
n o t a c t upon because they were p r e s e n t l y occupied with
a jury t r i a l . To t h e b e s t of m r e c o l l e c t i o n M r . Wright
                                        y
gave t h e following background.

         he f a t h e r and mather of t h e Marten boy had been
divorced i n Idaho. The f a t h e r had been awarded custody
of t h e c h i l d r e n but had subsequently been deprived by
c o u r t order of t h e two younger c h i l d r e n because of abuse
and n e g l e c t . I n some manner n o t c l e a r t o me, Eugene
Marten was taken under t h e wing of a f e d e r a l agency which
M r . Wright r e f e r r e d t o a s 'Childrens Service.'                     I had
never heard of t h i s agency and was advised t h a t i t was
a f e d e r a l l y funded agency which was being t e s t e d i n
s e l e c t e d communities throughout t h e United S t a t e s            .
Apparently it d u p l i c a t e s o r augments t h e s e r v i c e pro-
vided by t h e S t a t e of Montana f o r abused and neglected
c h i l d r e n , b u t a c t s independently from t h e Montana De-
partment of S o c i a l and R e h a b i l i t a t i o n Services. I n o t e
from a f f i d a v i t s of p e t i t i o n e r t h a t t h e o f f i c i a l t i t l e
of t h e agency i s ' ~ o s e b u dCounty Northern Cheyenne
Child Abuse and Neglect P r o j e c t '        .
        "The Marten youth was placed i n a f o s t e r home by
t h e Agency i n Forsyth, Montana, b u t declined t o follow
t h e r u l e s and r e g u l a t i o n s imposed by t h a t home. Be-
cause of the d i f f e r e n c e s he was having with h i s f o s t e r
p a r e n t s , he moved i n t o a home of a f r i e n d by t h e name
of Dan Lovell. This move was given t h e a f t e r t h e f a c t
b l e s s i n g of t h e agency. I t was during t h i s period of
h i s residency t h a t t h e s t o l e n t i r e s and wheels were found
i n h i s possession.            M r . Wright, i n m opinion, r i g h t f u l l y
                                                      y
took t h e p o s i t i o n t h a t with t h e apparent c r i m i n a l v i o l a t i o n ,
t h e j u v e n i l e probation department should take c o n t r o l
of t h e s i t u a t i o n . I t was a l s o h i s p o s i t i o n t h a t t h e
Lovell home w a s n o t a licensed f o s t e r home and under t h e
circumstances described by him, was not a s u i t a b l e home
f o r d e t e n t i o n of t h e boy pending f u r t h e r i n v e s t i g a t i o n
and hearing on t h e youth's d e t e n t i o n . I t was t o t h i s home
t h a t M r . Miele believed t h e youth should be returned.

        "Mr. Wright made an e f f o r t t o c o n t a c t the youth's
f a t h e r . He had c a l l e d t h e j u v e n i l e probation o f f i c e i n
Great F a l l s , who i n t u r n contacted t h e youth's grand-
p a r e n t s who d i d n o t know where t h e f a t h e r was, b u t
believed he had gone 'somewhere e a s t ' looking f o r a job.
       "With t h i s information I d i r e c t e d M r . Wright t o
       f i l e a w r i t t e n r e p o r t s t a t i n g i n substance what
       he had r e l a t e d , t o g e t h e r with a r e q u e s t t o f i l e a
       p e t i t i o n a l l e g i n g j u v e n i l e delinquency. He was
       then t o r e t u r n with t h e youth and give o r a l t e s t i -
       mony. This was done but during t h e course of t h e
       testimony, M r . Miele came s t r i d i n g i n t o the o f f i c e
       with a t r a i n of a t t e n d a n t s who stood i n the doorway
       while M r . Miele gave t h e appearance of wanting t o
       i n t e r r u p t . I s a i d nothing and a s M r . Miele l i s -
       tened he s t a r t e d shaking h i s head, p u l l i n g h i s beard,
       t u r n i n g one d i r e c t i o n , then t h e o t h e r , and looking
       back a t t h e people behind him whose smiles implied
       they understood M r . Miele ' s dilemma.

              " y i r r i t a t i o n with t h i s d i s p l a y was aggravated
               M
       by accounts of previous confrontations t h a t M r .
       Miele had had w i t h t h e j u v e n i l e probation o f f i c e r s .
       A s r e l a t e d by M r . Butz, M r . Miele, on one occasion
       stormed uninvited i n t o t h e j u v e n i l e probation o f f i c e
       and i n an imperious manner issued ultimatums a s t o
       what t h e o f f i c e r s could o r could n o t do. This con-
       f r o n t a t i o n reached t h e p o i n t t h a t they were ready t o
       bodily e j e c t M r . Miele from t h e o f f i c e .

               "On another occasion M r .          Wright was attempting
       t o explain t o M r . Miele, M r .          Wright's handling of a
       c e r t a i n juvenile. M r . Miele         i n s o l e n t l y swung around
       and s a t with h i s back t o M r .         Wright.

              "I have t h e g r e a t e s t confidence i n M r . Wright.
       He i s n o t combative and goes about h i s work i n a
       q u i e t and thorough manner. I f M r . Miele would appear
       a s a f r i e n d , r a t h e r than a d i c t a t o r , t h e c o u r t and i t s
       j u v e n i l e o f f i c e r s would respond accordingly.

              "I observed when t h e Marten youth appeared t h a t
      he was a mature 17 year o l d youth. The j u v e n i l e
      d e t e n t i o n q u a r t e r s of t h e Custer County J a i l was
      constructed about t h r e e years ago and adequate q u a r t e r s
      a r e a v a i l a b l e f o r t h e d e t e n t i o n and supervision of
      j u v e n i l e s . A f t e r ordering t h a t he be confined, I
      d i r e c t e d M r . Wright t o s e e t h a t t h e c o u r t appointed
      counsel was immediately put i n touch with t h e boy,
      which I am advised was prmptly done.

              "Considering t h e t o t a l i t y of t h e circumstances,
       t h e c o u r t and i t s j u v e n i l e o f f i c e r s a c t e d within t h e
       s p i r i t and t h e l e t t e r of t h e law."

Accompanying the d i s t r i c t c o u r t ' s response was t h e a f f i d a v i t

of t h e youth probation o f f i c e r , with a copy of h i s r e p o r t t o

the c o u r t attached.

      Another a f f i d a v i t of t h e youth, t o g e t h e r with a copy of

Judge Coate's order t r a n s f e r r i n g t h e case t o Lewis and Clark

County was attached.
        P e t i t i o n e r s e t s f o r t h two i s s u e s f o r t h i s Court's con-

sideration:

        1. Did t h e Youth Court e r r i n denying t h e a s s i s t a n c e

of a v a i l a b l e counsel t o t h e youth i n t h e predetention hearing

before Judge Martin?

        2.      Did t h e Youth Court f a i l t o follow t h e s t a t u t o r y

requirements and procedures of the Montana Youth Court Act

i n ordering t h e prehearing d e t e n t i o n of Eugene Marten i n t h e

Custer County j a i l ?

        A t t h e o u t s e t , we a r e confronted with a contention t h e

i s s u e s r a i s e d i n t h i s proceeding a r e moot a s t h e youth i s no

longer i n c a r c e r a t e d and i s l i v i n g with t h e Love11 family i n

Forsyth.         While i t may be t r u e a w r i t of habeas corpus i s no

longer a v a i l a b l e t o t e s t t h e l e g a l i t y of t h e youth's confine-

ment, t h e a p p l i c a t i o n f o r supervisory c o n t r o l t o t e s t t h e

l e g a l i t y of t h e proceedings leading t o such confinement i s by

no means moot.             To deny review i s tantamount t o depriving

p e t i t i o n e r of t h e r f g h t t o any r e l i e f .

        I n h i s f i r s t i s s u e p e t i t i o n e r a l l e g e s t h e Youth Court

e r r e d i n denying t h e a s s i s t a n c e of a v a i l a b l e counsel t o him

i n a predetention hearing.                    He d i r e c t s our a t t e n t i o n t o one

of t h e express purposes of t h e Montana Youth Court Act:

        " (4)     t o provide j u d i c i a l procedures i n which
        t h e p a r t i e s a r e assured a f a i r hearing and recog-
        n i t i o n and enforcement of t h e i r c o n s t i t u t i o n a l
        and s t a t u t o r y r i g h t s . " Section 10-1202(4), R.C.M.
        1947.

        W hold t h e f a c t s of t h i s case do n o t demonstrate a
         e

v i o l a t i o n of t h i s s t a t u t e .   I n i t i a l l y , t h e r e i s considerable

doubt a s t o t h e s t a t u s of William J. Miele, t h e Legal Services
a t t o r n e y , i n representing t h e youth a t t h e time he appeared

during t h e progress of t h e hearing before t h e Youth Court

judge.      The a f f i d a v i t of t h e youth probation o f f i c e r i n d i -

c a t e s t h a t upon   taking t h e youth i n t o custody, t h e youth

s t a t e d t h a t he was n o t represented by counsel i n response t o

a question by t h e youth probation o f f i c e r .             The a f f i d a v i t of

M r . Miele i n d i c a t e s t h a t on t h e day before t h e youth was taken

i n t o custody, t h e youth contacted him and asked him t o r e p r e s e n t

him i f c r i m i n a l charges were f i l e d a g a i n s t him f o r possession

of s t o l e n property and "I t o l d Eugene t h a t I would do s o

i f he was unable t o o b t a i n another attorney."                (Emphasis added.)

It appears from t h e a f f i d a v i t of Daniel Love11 t h a t he was

t h e moving f o r c e behind securing M r . M i e l e ' s s e r v i c e s i n

r e p r e s e n t i n g the youth.   While i t i s t r u e t h e r e a r e o t h e r

a f f i d a v i t s and statements t h a t i n d i c a t e M r . Miele was repre-

s e n t i n g t h e youth, they do no more than c r e a t e some doubt a s

t o M r . Miele's s t a t u s a t t h e time he entered t h e hearing then

i n progress.

       Under t h e f a c t s h e r e , w e hold t h e r e was no proven v i o l a t i o n

of t h e Montana Youth Court Act.                W perceive no requirement
                                                  e

i n t h e Act t h a t a predetention hearing be h e l d under a l l circum-

stances.      The Act simply r e q u i r e s t h e following circumstances

t o e x i s t t o a u t h o r i z e detention:

       "A youth taken i n t o custody s h a l l n o t be detained
       p r i o r t o t h e hearing on t h e p e t i t i o n except when:
       h i s d e t e n t i o n o r c a r e i s required t o p r o t e c t t h e
       person o r property of o t h e r s o r of t h e youth; he
       may abscond o r be removed from t h e j u r i s d i c t i o n of
       t h e c o u r t ; he has no p a r e n t , guardian, o r o t h e r
       person a b l e t o provide supervision and c a r e f o r him
       and r e t u r n him t o t h e c o u r t when required; o r an
       o r d e r f o r h i s d e t e n t i o n has been made by t h e c o u r t
       pursuant t o t h i s a c t . " Section 10-1212, R.C.M.                 1947.
These requirements were c l e a r l y met by information developed

from t h e youth probation o f f i c e r under oath and h i s w r i t t e n

r e p o r t t o t h e c o u r t followed by an order of t h e Youth Court

f o r t h e youth's d e t e n t i o n .

       The second i s s u e f o r review i s whether t h e Youth                  Court

f a i l e d t o follow t h e s t a t u t o r y procedures and requirements of

t h e Montana Youth Court Act i n holding t h e youth i n d e t e n t i o n

over t h e weekend p r i o r t o hearing t h e charges a g a i n s t him.

       P e t i t i o n e r p o i n t s out t h e declared purpose of t h e Youth

Court Act i s t o r e t a i n t h e youth i n a family environment

whenever p o s s i b l e , s e p a r a t i n g t h e youth from h i s p a r e n t s only

f o r t h e welfare of t h e youth o r t h e s a f e t y and p r o t e c t i o n of

t h e community.        Section 10-1202(3), R.C.M.              1947.     Petitioner

a l s o p o i n t s out t h a t t h i s Court has h e r e t o f o r e s e t out t h e

following c r i t e r i a f o r s e p a r a t i n g a youth from h i s family enviranmnt:

(1) necessary f o r t h e welfare of t h e youth, o r (2) t h e s a f e t y

o r p r o t e c t i o n of t h e community.      I n t h e Matter of Zip Geary,

       Mont   .        , 562 P.2d 821, 34 St.Rep. 218 (1977).

       I n our view, Geary i s d i s t i n g u i s h a b l e and i n a p p l i c a b l e

on t h e b a s i s t h a t t h e r e , u n l i k e h e r e , t h e youth was being separated

from h i s parents.         Additionally, h e r e t h e d i s t r i c t c o u r t made

an express f i n d i n g "there i s no home o r i n s t i t u t i o n i n which

s a i d youth can be temporarily detained pending f u r t h e r proceedings"

and t h e youth probation o f f i c e r ' s r e p o r t i n d i c a t e d t h e youth,

i n h i s opinion, might abscond i f n o t detained.

       I n summary, we a r e of t h e opinion t h e Montana Youth Court

Act does n o t r e q u i r e a judge t o hold a predetention hearing

i n every case; t h a t t h e judge d i d so here i s a matter within

h i s discretion.        While i t can be argued t h a t t h e Youth Court
judge should have l i s t e n e d t o Miele p r i o r t o e n t r y of t h e

o r d e r f o r prehearing d e t e n t i o n , i t appears t h a t i n view

of M r . Miele's questionable s t a t u s a s t h e youth's a t t o r n e y

t h e Youth Court judge was n o t compelled t o do so.                     The pre-

d e t e n t i o n hearing developed a strong f a c t u a l b a s i s f o r de-

t e n t i o n of t h e youth i n t h e j u v e n i l e f a c i l i t y i n t h e Custer

County j a i l under s e c t i o n 10-1212, R.C.M.            1947.

       W hold t h e Youth Court judge d i d n o t v i o l a t e t h e
        e

provisions of t h e Montana Youth Court Act i n ordering d e t e n t i o n

of t h e youth under t h e circumstances involved i n t h i s c a s e .

       This opinion s h a l l      cats:: a         d e c l a r a t o r y judgment

concerning t h e r i g h t s and remedies of t h e p e t i t i o n e r under t h e

circumstances of t h i s case.




   -
W Concur:
 e



 &ie f J u s t i




 Justices.
Mr. Justice Daniel J. Shea dissenting:


           As an abstract conclusion, I agree with the basic conclusion
of the majority that the Youth Court is not required to give a youth

a predetention hearing under all circumstances.     But I cannot accept

this conclusion applying to the facts of this case.

           In this case the Youth Court did hold a predetention hearing.
However, it was devoid of those procedural rights which usually go
with a hearing.     In essence, all the Youth Court did was accept the

affidavit of the probation officer and his testimony concerning the

youth and used this as a basis for jailing the youth for a period of
not to exceed five days pending further juvenile proceedings.    The

probation officer was not cross-examined, the youth was denied the
right to have anyone testify in his behalf, and he was effectively
denied the right to an attorney at the hearing.    The effect of this
Court's decision is two-fold.    First, a Youth Court is not required
to hold a hearing.     Second, even if a Youth Court does hold a hear-

ing, there are no procedural requirements to make it a meaningful
hearing.
           Once the Youth Court judge chose to hold a predetention

hearing, he committed himself, I believe, to holding a meaningful
hearing.    This would include the right of the youth to call wit-
nesses in his behalf, to cross-examine witnesses, and to have a
lawyer represent him.
           Concerning the right to an attorney, the majority opinion

makes much of the fact that the status of Mr. Miele as the youth's
attorney was in doubt.    The majority states the youth told the pro-

bation officer he did not have an attorney and that attorney Miele
himself never directly represented to the court that he represented

the Marten youth.     If there was doubt, it was doubt caused by the

probation officer and the court.
        The probation officer knew attorney Miele was involved in
the case and could well be representing the Marten youth.     While

still in Forsyth (Rosebud County), attorney Miele called the proba-
tion officer and told him he might be filing a habeas corpus petition
in an attempt to get the youth released.    Shortly thereafter, without
notifying the attorney, the probation officer took the youth to
Miles City (Custer County) some 45 miles from Forsyth.     The probation

officer might have had the best of intentions toward the youth in
taking him to Miles City, but he should have notified the attorney
of his intentions.   When the attorney learned that the youth had
been taken to Miles City, he was understandably concerned, and he,
along with a social worker, immediately drove to Miles City.    When

they arrived they met an antagonistic judge and probation officer
who had no intention of letting the attorney or social worker par-
ticipate in the hearing.
        The record clearly shows the court was not interested in

what attorney Miele or the social worker had to say concerning

whether the Marten youth could safely be released from custody
pending the filing of a juvenile delinquency petition.   These peo-
ple traveled more than 45 miles, absolutely to no avail.

       When attorney Miele asked to be heard the least the Youth
Court could have done was to stop proceedings to allow a determina-

tion of whether attorney Miele was authorized to and did in fact
represent the Marten youth.    Furthermore, the Youth Court could
then also have been informed that the social worker was available
to testify to the home situation of the Marten youth and that there
was a home where the youth could stay pending further proceedings

on a delinquency petition.
        Concerning the attitude of attorney Miele, this Court relies

on the response filed in this Court to the youth's petition for a
writ of supervisory control.    I fail to see that it has any value
in proving that Miele's attitude was wrong.   The trial judge's

statements in this regard show that any information he had concerning
attorney Miele was hearsay evidence related to him through the pro-
bation officers.   While the record shows that attorney Miele and

the probation officers have had previous confrontations, there is
no way we can conclude that attorney Miele was in the wrong.   Is it

possible that the real problem is the attitude not of attorney Miele
but that of the Youth Court and probation officer?   Could it be
that the court and probation officers would allow attorney Miele
to represent youths only if he did it their way?

        In summary I do not feel that this Court should put its

stamp of approval on the hearing that was conducted in this case.